This case was filed in the district court of McClain county by the plaintiffs in error against the defendants in error, and on a hearing had before R. McMillan, judge, judgment was rendered in favor of the defendants in error, and the cause is brought by the plaintiffs in error to this court by petition in error and transcript, and was docketed here on December 4, 1912. A summons in error was issued on the 4th day of December, 1912, and not returned until May 3, 1915, and the return recites that neither of the defendants in error has been served.
There has never been any effort made by the plaintiffs in error to bring the defendants in error into this *Page 36 
court, except the issuance of the above summons in error. There is no waiver of service of summons, no general appearance by the defendants in error, and motion to dismiss was served on the plaintiffs in error May 11, 1915, and no reply has been made to this motion, and time for bringing the former into court has now passed, and under these circumstances this court is without jurisdiction to pass upon their rights. See Dr. KochVegetable Tea Co. v. Davis et al., ante, 145 P. 337.
We recommend that the appeal be dismissed.
By the Court: It is so ordered.